Immigration - Legal migration - Policy priorities in the fight against illegal immigration of third-country nationals (debate)
The next item is the joint debate on
the statements by the Council and the Commission on immigration,
the report by Mrs Lilli Gruber, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the policy plan on legal migration and
the report by Mr Javier Moreno Sánchez, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on policy priorities in the fight against illegal immigration of third-country nationals.
President-in-Office of the Council. - (PT) Mr President, Commissioner, ladies and gentlemen, the European Union is still facing considerable challenges in terms of its response to the changing migration situation.
The Global Approach to Migration, which was adopted by the European Council in December 2005, still forms the basic framework for defining the response to these challenges. On adopting the Global Approach, the European Council underlined the need for a balanced, global and coherent approach, covering policies to combat illegal immigration and, in cooperation with third countries, harness the benefits of legal migration. Implementing the Global Approach has been an essential priority for successive presidencies.
The Global Approach to Migration has not remained static but has been refined and developed by the European Council in light of events and progress made in its implementation. It is now integrated within the comprehensive migration policy of the European Union.
At its meeting of 21 and 22 June this year, the European Council adopted conclusions on the expansion and reinforcement of the Global Approach. These conclusions in particular provide for the application of the Global Approach to neighbouring regions to the east and south-east of the EU and for the development of partnerships between the European Union and third countries in terms of circular migration and mobility.
The importance of implementing the Global Approach was highlighted by events in the summer and in particular by those events which occurred on the EU's southern maritime borders. As we continue to apply the Global Approach, the measures to be taken must include both measures to fight illegal immigration and measures to develop opportunities for legal migration.
The Council has tried to make headway with these two inseparable objectives. At its meeting in June it discussed the situation at the southern Mediterranean borders. It reaffirmed the importance of the role that Frontex must play and decided to carry out new work in light of suggestions made by Malta. This work was carried out and resulted in the adoption, at the Council meeting of 18 September, of conclusions on reinforcing the management of the EU's southern maritime borders. Some of these conclusions call for urgent action to strengthen current measures and existing arrangements. The Member States are encouraged to give bilateral support to those Member States facing exceptional pressure in terms of illegal immigration due to their geographical situation and the level of cooperation with neighbouring third countries. This cooperation will cover, for example, return measures, reception conditions, responsibilities for asylum seekers, refugees and minors.
The conclusions also highlight the need to strengthen cooperation in this area with third countries of origin and transit, particularly in terms of managing their own borders, assuming their responsibility for search and rescue operations, fighting human trafficking and smuggling, and building an effective framework for returning illegal immigrants.
Emphasis has been put on the need for close cooperation with international organisations such as the UNHCR (Office of the UN High Commissioner for Refugees) and the IOM (International Organisation for Migration). Another essential element is the attempt to reinforce the activities of Frontex, notably by setting up long-term joint operations and expanding activities within the European Coastal Patrol Network.
As regards long-term measures, the Council has invited the Commission to present a report on possible additional measures together with an in-depth analysis of certain proposals made by Malta, a study of the relevant parts of maritime law and a commitment, within the ongoing debate on the Commission's Green Paper on the Common European Asylum System, to the creation of specialist asylum teams.
Frontex's role in ensuring the effective control by Member States of the EU's external borders is becoming increasingly important. As you know, Frontex only began operating in October 2005, but in the relatively short time since then it has developed its operational capacity and taken important steps aimed at reinforcing the security of the European Union's external borders by focusing on the fight against illegal immigration. Various joint operations coordinated by Frontex have been conducted and others are ongoing in the Atlantic and Mediterranean. A particularly important moment was the launch, in May this year, of the European Coastal Patrol Network, which in the long term will integrate the future European monitoring system.
Another significant event was the adoption by the Council in July of this year and the entry into force on 20 August of the Regulation establishing a mechanism for the creation of Rapid Border Intervention Teams, known as RABITs. The Regulation establishes a mechanism for the provision of rapid operational assistance for a limited period of time to a requesting Member State facing a situation of exceptional and urgent pressure, especially due to the arrival at external border points of large numbers of third-country nationals trying to enter the European Union illegally.
Frontex is currently in the process of implementing this Regulation. However, for the operations coordinated by Frontex to be effective, it is crucial that appropriate equipment be available. In accordance with the Frontex Regulation, Frontex has set up a centralised record of available technical equipment, known as CRATE. This record already contains an extensive list of helicopters, aircraft, vessels and other equipment which the Member States are ready to make available for operations coordinated by Frontex.
In terms of legislative measures aimed at illegal immigration, the competent Council bodies have already begun analysing the proposal of for a directive of this Parliament and the Council laying down sanctions against employers of third-country nationals in an irregular situation. This proposal, aimed at fighting illegal employment as a factor for attracting illegal immigration, was presented by the Commission in May 2007.
Using the codecision procedure in order to rapidly reach agreement, the Council has also given high priority to the proposal for a directive of the European Parliament and Council on common standards and procedures in Member States for returning illegally staying third-country nationals. This is currently being analysed by the competent Council bodies.
In terms of the readmission policy, it should be mentioned that, following the entry into force in June of the readmission agreement with Russia, a decision to sign the readmission agreement with Ukraine has already been made and a series of readmission agreements with the Western Balkan countries and Moldova have been signed. All these agreements will be finalised once the European Parliament delivers its opinion.
I should now like to say a few words on the policy plan on legal migration. As you know, the Council and the Portuguese Presidency are also prioritising the promotion of legal migration. A high-level conference dedicated to the issue of legal migration was organised in Lisbon by the Presidency on 13 and 14 September. This brought together ministers, senior officials and renowned academics as well as representatives of this Parliament and the Commission. This conference tackled the issues of legal migration, such as legal migration channels and the management of migration flows, integration and the Lisbon Agenda, and migration and development. The results of this conference will be very important in steering our work over the next few months.
The Council will also shortly start work on proposals for a framework directive on the rights of migrants legally residing in a Member State in order to work and creating a single residence permit, and for a directive on the conditions of entry and residence of highly qualified workers, which we hope the Commission will present in the next few weeks. These two proposals, together with others which will be presented over the next few years, constitute the next steps in the policy plan on legal migration presented by the Commission in January 2006.
The Council has already started analysing the proposed Council directive amending Directive 2003/109/EC in order to extend its scope to beneficiaries of international protection. The aim of this proposal is to extend to beneficiaries of international protection the possibility of obtaining long-term resident status. The Council is just waiting for Parliament's opinion so that this draft instrument can be quickly adopted.
On external relations in the area of migration, I must inform you that the Council has actively pursued the implementation of the Global Approach to Migration, as defined by the European Council in its conclusions of December 2005 and 2006. Your attention is also drawn to the conclusions on the expansion and reinforcement of the Global Approach to Migration, adopted by the Council in June. In December 2006 the European Council invited the Commission: to make proposals on how to apply the Global Approach to the eastern and south-eastern regions neighbouring the European Union; to propose ways of integrating opportunities for legal migration into the EU's external policies in order to develop a balanced partnership with third countries suited to the specific needs of the labour market in the Member States; to suggest ways and means of facilitating temporary circular migration; and to present detailed proposals on how to better organise and provide information about the various forms of legal movement between the European Union and third countries.
The Commission presented two communications in response to these invitations and, following the adoption of these Commission communications, the Presidency presented draft conclusions to the Council aimed at initiating work on the actions identified by the Commission.
The Euromed Ministerial Conference on Migration will be held in November. The aim of this Conference is to develop initiatives and actions for implementing migration-related issues. In addition, special attention has also been paid to Africa by pursuing and intensifying the dialogue on migration-related issues that began in 2005 with the African countries. Priority has also been given to monitoring the Ministerial Conferences on Migration and Development held in Rabat in July 2006 and in Tripoli in November 2006. These Ministerial Conferences, the first being regional and the second continental, identified a series of areas in which cooperation may be reinforced between migrants' countries of origin, transit and destination.
The Council is actively working in this area in order to translate the joint programmes agreed at Rabat and Tripoli into concrete measures.
Vice-President of the Commission. - (IT) Madam President, ladies and gentlemen, I am most grateful to the representative of the Council for his description of the broad outlines of our joint action, and I should particularly like to thank the two rapporteurs, Mrs Gruber and Mr Moreno Sánchez, for the two reports we are discussing and commenting on today.
One initial observation is of course how far Europe has come in so little time, in other words a note of optimism. We all remember that, until the Hampton Court summit of October 2005, there were even doubts that Europe could have a common strategy on immigration. Today, not only is this a watchword for all of us, but we are already implementing certain initiatives that have been decided on and have begun to bear real fruit.
This demonstrates that Europe has a role to play in managing the global, unstoppable phenomenon of migration; national action by the Member States is no longer sufficient. It also shows that European action is advantageous for Europe itself, for the Member States and for all of our partners, both those to the south - mainly the African countries - and also our eastern neighbours, because, as we have been reminded, the Commission proposed extending the global approach eastwards, that is, to migration flows coming from the east. The Council was in full agreement.
We regularly speak about a global approach. We all now agree that this means creating an absolutely inextricable link between the external dimension and internal immigration policies. We cannot confine ourselves to governing immigration solely within our territory; we must deal with the underlying causes of immigration, which, even today, is overwhelmingly made up of desperate people fleeing persecution, poverty or war, who have no choice whether to leave their own country or stay there. They have to abandon their homeland in order to survive.
It is therefore clear that the underlying causes of immigration cannot be tackled purely through an approach based on security, for all that patrolling the Mediterranean has been, and will continue to be, essential to protect the area around the Canary Islands. This cannot be our only strategy, and we must certainly take up a demand being made by the EU Member States: to govern legal migration. That is one of the best ways to combat illegal immigration.
The greater our capacity to govern economic migration, which we must do, the more we shall minimise that grey, nebulous layer of illegal immigration. That is why I wish to begin by speaking about legal migration, which we discussed at an important meeting in Lisbon a few days ago. We talked about prospects for the future, and I gained the impression - which I hope this House will confirm - that there is positive political momentum for looking at economic migration in a non-ideological manner.
Quite frankly, we must do this in the knowledge that we need non-Community workers, and in the knowledge that we must not scaremonger by bandying about huge figures that could give the wrong kind of impression. Some observers and even some major newspaper articles have said: 'we are prepared to take in 20 million regular migrants'. Such figures are frankly dangerous. It is one thing to point out an obvious demographic trend: Europe is ageing and the number of European workers will fall as a result of demographic decline; it is another thing to dream up as of now figures that might be the right answer in 50 years' time.
Let us therefore govern all the facets of this phenomenon, beginning with demographic decline in Europe. The second facet, however, is to implement the objectives of the Lisbon Strategy in terms of the European economy's competitiveness and attractiveness. To do this, we need manpower in all those sectors which, one might say, seem to have been somewhat abandoned by many of our fellow citizens of Europe. The third factor is that immigration cannot be the only means of tackling demographic decline.
We must not forget, for example, that while speaking about immigration from non-Community countries, we still maintain barriers to the free movement of Community workers. Some of our fellow European citizens do not have full freedom to work in all other EU countries. This is known in technical jargon as 'Community preference', but it must be explained through political action and not with a bureaucratic term. It means that Europe will enjoy real mobility of labour only once the barriers have been torn down for our fellow European workers, and I am of course referring to those from the new Member States. This, then, is another element to be taken into account.
The fourth facet entails refusing to consider demographic decline as something to which we must surrender, saying 'never mind, workers are coming from Africa'. Our demographic decline, like our future, must be a cause for concern. That is why, for instance, measures to assist families and the birth rate among Europeans are just as important in this context as governing the phenomenon of immigration from outside Europe.
Naturally we are adopting initiatives to achieve all of this, and some have already been adopted in the field of immigration. I can tell you that we are launching the call for tenders for the European Immigration Portal. I hope the call for tenders will be complete within a few months, red tape permitting, and that it will enable us to have Europe's first unified Immigration Portal. The portal will provide access to job opportunities, offers, searches, sectors where there is a demand for labour, and so on and so forth. It will greatly enhance Europe's capability in this area.
The European Integration Fund is a reality at last. We have discussed this on other occasions, and you have expressed your support for it. I have to say that the Council has slightly cut back the financial envelope I originally proposed, but it is at least up and running. We have almost €1 billion to tackle this major component of our migration strategy. There can be no immigration without integration. The European Fund now exists. We are financing language and vocational training courses in countries of origin. This is another of the preconditions for governing economic migration: if those who arrive here do not have the vocational training that we require in this sector or that, or do not speak the languages of the countries where they work, they are condemned to social isolation and we do not want that. The European Union is already funding initiatives in this area.
As you probably know, the Commission will be adopting two legislative initiatives at my proposal within the next few days. The Council representative has referred to these. They will both be directives, rather innovative ones, the first of them relating to highly skilled workers. It will certainly not be devoted to the numbers game: how many engineers are needed in Italy or how many doctors are needed in Belgium. Such matters will be decided jointly by the governments and labour markets of the countries concerned. What interests us is making Europe more attractive than competitors such as the United States, Canada and Australia, which attract 95% of highly skilled non-European workers - those from African and Asian countries - when Europe as a whole is only capable of attracting 5%. That is too few!
The idea of a European 'Blue Card' work permit is this: a highly skilled worker needed in a certain country obtains, after a certain period of time, the right to move to another European Union country - where he has a job, of course - without any complicated formalities or procedures. That person is entitled to return to his own country if he so wishes, and then to come back to Europe again after another period of time, if he so wishes. This kind of circular migration can also prevent a permanent brain drain from countries of origin.
The second directive, on common rights for economic migrants, will naturally be equally important, since we shall have work permits and residence permits in a single document for the first time. The person enters Europe to work. I am obviously not talking about asylum seekers or family reunification; I am talking about people who enter Europe to work: economic migrants. There should in principle be no split between residence and work, and this type of document must be transparent.
Clearly, this will bring about a harmonisation of rights. In some Member States the right to medical care is not comprehensively guaranteed, while in others it is. The proposal to be put by the Commission to the Council and Parliament will of course leave it up to Member States to go beyond the existing level if, for example, some national systems are already more favourable. We obviously do not expect a more virtuous country to reduce its level of rights, but we are saying that less virtuous ones must raise the level of their entitlements to social, educational, medical and other services.
In 2008 I shall put forward proposals regarding other categories of migrant workers: seasonal workers, those who attend paid training courses, and so-called 'intracorporate' transfers. If for example a firm has offices in various European cities, the idea is to facilitate movement within that same firm without starting the procedures from scratch in every country. It will then, of course, be the turn of unskilled workers: the largest category, for which a good deal of exploratory work is still needed. Rather than formulating a legislative proposal as of now, I prefer to put forward options, or open-ended proposals - which I will do early next year - with a view to gathering comments and suggestions before formulating the best possible proposal. We are talking not about limited groups here, but about the overwhelming majority of those who come to Europe without any vocational training. Many aspects need to be addressed in this respect.
One key aspect - and I am citing Mrs Gruber's report - is of course cooperation with countries of origin to prevent a brain drain. I am particularly concerned about this aspect. As I have already said, the idea of circular migration is intended precisely for this purpose: to avoid sapping energy on a permanent basis. Cooperation with certain countries in sub-Saharan Africa has already begun, for example, specifically in order to assess how best to handle the most highly skilled workers who work in Europe for a while and then go back home, where they can be employed and deployed for the benefit of their country of origin.
This is an open dialogue that I plan to conduct vigorously over the next few months, partly thanks to the strong support that I am receiving from the current Portuguese Presidency, as I did from previous presidencies. We have a great opportunity in this regard. We have two ministerial summits coming up: the Euro-Mediterranean summit already referred to, and the summit of EU and African leaders. I hope and believe that this summit will enable us to make progress, because I naturally expect the heads of government at the Europe-Africa summit to adopt a genuine declaration of partnership between Europe and Africa on immigration, mobility and employment.
If this happens, I believe that we will have taken a major step forward, partly because, as agreed with the Portuguese Presidency, the proposal that we discussed under the German Presidency, with the Federal Republic's Employment Minister and Minister of the Interior, will now go forward to the first joint Council of Interior and Employment Ministers. At the beginning of December, for the first time, tangible political action will be taken to bring together the various elements of our migration strategy: no longer just security, but also the economic and employment element which is so very important for all the reasons I have given.
Cooperation agreements with countries of origin are another issue. The Commission has started to take action with certain countries on an experimental basis in this area. Briefly, we have drawn up country profiles. Every country is different from the next one, and we cannot govern the flow of migration from Mali in the same way as that from Senegal. Each country has its own profile and must be regarded as distinct.
Having done that, we offer partnership opportunities as part of an overall agreement. We have simply called these 'cooperation platforms'. They are agreements with a platform of topics to be agreed upon: jointly combating human trafficking, because human trafficking begins in the country of origin; thus, stamping out the corruption that protects this trafficking in human beings, as well as managing job opportunities by providing information and offering vocational and language training. We have opened the first job centre in Bamako, the capital of Mali, with European funding. We have also said that we will provide information about European laws, job opportunities and training courses in that centre. Indeed, we are already doing so. Mali is the first country to have expressed interest, and we have already mounted this initiative with it. We want to do the same thing with other countries as and when they approach us.
As far as integration in concerned, let me state very briefly that integration is a vital part of migration policy, and obviously the Fund will be used for all policies geared to the social inclusion of those who respect our rules. Finally, illegal immigration also forms part of our political strategy. I know, and am pleased, that the LIBE Committee has approved Mr Weber's report on the European repatriation policy. We shall discuss this in the future, but it is important too.
Combating illegal immigration means not encouraging undeclared employment, which attracts illegal labour. As you know, a growing percentage of immigrants in Europe are losing their jobs. This is a major cause for concern. Initially there was work for many people - seasonal work, farming, tourism, public works - whereas now there is a regrettable surge in unemployment. What are we to do with these people who lose their jobs?
Therefore, let us not encourage illegal employment: let us punish employers who profit from illegal immigrants; let us guarantee a repatriation policy that is respectful of fundamental human rights but is also very clear and very firm as to our goals. We cannot tolerate unlawfulness and repeated instances of unlawful conduct.
The European agency Frontex has helped to halt thousands of illegal immigrants. This summer alone it saved more than 1 200 people who would otherwise have perished, as have so many others, and we owe a debt of gratitude to the crews of the vessels, aircraft and helicopters engaged in Frontex missions. However, Frontex has also been able to reduce the flow of illegal immigrants in the areas it patrols. It has been, is, and will remain a key tool in this global approach.
I shall conclude, Madam President, by saying that immigration will be part of our workload for the next few decades, not for the next few months. It is therefore a good thing that Europe realises it has an excellent opportunity to be a player on the world stage in this sphere as in others.
rapporteur. - (IT) Madam President, ladies and gentlemen, immigration is neither an emergency nor a passing phenomenon. There were 18 and a half million migrants in the EU27 in 2006. There are many reasons, as you know: wars, poverty, environmental disasters and ruthless dictatorships in many regions of the world. The European Union is one of the world's major players, so it must stop procrastinating and draw up structural policies to meet this challenge that involves us all. We will get nowhere alone!
Much has been done in the battle against illegal immigration, but it is not enough. The principal way to combat illegal immigration is to open up legal channels for entry into the European Union. These are two sides of the same coin, and that is why Javier Moreno Sánchez and I have decided to present our reports together.
Our economies could no longer function without migrant workers, and without their social security contributions our welfare system would be paralysed, threatened as it is by the plummeting birth rate. Eurostat's figures are perfectly plain: in 2050 a third of the 490 million Europeans will be aged over 65. The Commission's 2005 action plan was an important step forward because it set out practical proposals for opening up legal migration channels in a uniform manner at EU level. Obviously the individual Member States are responsible for laying down entry quotas.
Of the five directives that you are to propose in the forthcoming months, Commissioner Frattini, our priority is the one guaranteeing a common framework of rights for migrants. I wish you all the best, because we all know that the negotiations in the Council will certainly not be straightforward, but Parliament will be right behind you. That is one reason why we need to switch to codecision and abolish the right of veto in the Council.
My report was adopted unanimously in the LIBE Committee, apart from one vote against, and I am extremely grateful to my colleagues from other groups for their staunch support. In the report we ask for consistent and reliable statistics to be made available at EU level. One cannot legislate on immigration without knowing its true scope; without hard figures it can easily become a propaganda tool.
This phenomenon needs to be addressed without demagogy, without populism and without taboos. I therefore believe that it is crucial for politicians and journalists to show a greater sense of responsibility when dealing with such a sensitive topic. Both groups, as you know, play a key part in the integration process.
Integration is a two-way process of rights and duties for both parties, and active participation by immigrants in the economic, social and political life of the host country is of the essence. I agree with you, Mr Frattini, when you refer to the principle of equal treatment as concerns socio-economic rights, because fundamental rights include equal pay and safety at work, but also the recognition of qualifications, transferability of pension rights, family reunification and guaranteeing women a legal status independent of their spouse.
Concerning the directive on highly skilled workers, the so-called Blue Card may well be an excellent means of attracting professionals whom Europe very much needs. We should in any event like to know a little more about this Blue Card, Commissioner, given that today - as you have recalled - only 5% of immigrant workers are highly skilled, as opposed to 95% who are unskilled.
The directive on seasonal workers should make up for shortcomings in the rights of this last group of workers, and I believe that the seasonal workers who obey the rules should be offered the possibility of priority access to other forms of temporary and permanent immigration. However, Mr Frattini, open-ended proposals or options, as you called them, on low-skilled and unskilled migrants are all very well, but how long must we wait before we get a directive in this area? My question is directed primarily towards the Council.
My time has run out, ladies and gentlemen. We would call on the governments and the Council to be more realistic and more courageous. A responsible policy is needed to counter the fears and uncertainties of our increasingly uneasy societies. There are no sealed borders and we are not being invaded by immigrants! Immigration is a necessity, and if handled judiciously it can be an asset for a civil society that is respectful of difference.
(Applause)
rapporteur. - (ES) Madam President, Mr Vice-President of the Commission, Mr President-in-Office of the Council, Mrs Gruber, ladies and gentlemen, imagining the future of Europe and of our societies with no immigration in the age of globalisation is a departure from reality. Immigration is necessary and positive for the EU's demographic stability, economic growth and cultural diversity.
What we need are legal immigrant workers with rights and obligations, not slaves. The development and success of a legal immigration policy largely depend on a constant fight against the other side of the coin: illegal immigration.
Managing and controlling these illegal migratory flows surpass the capacity for individual action by the Member States, and there can be no doubt that this is the most delicate aspect of the common general immigration policy that must be developed by the European Union.
Recent social and economic imbalances, international conflicts and climate change will increase illegal flows to the EU. The flows move faster than our political response, and they will not stop of their own accord. We have to take action now.
We welcome and support the Commission's approach. It is essential for the development of a more coherent and effective policy by the Member States based on full respect for human dignity and fundamental rights, in a spirit of solidarity, shared responsibility, transparency and mutual trust.
First, we must have secure land, air and sea borders through integrated surveillance and monitoring, and here Frontex and RABIT are the path we must take: the path towards shared responsibility and solidarity.
Ladies and gentlemen, Frontex works. Where operations have been carried out, lives have been saved and illegal immigration substantially reduced. Illegal immigrants have had to seek out other routes, as has been observed recently in Spain and Italy.
However, Frontex is a new-born infant, a child of the EU that can only grow up and carry out its function with support from its parents, the Member States, whom we would ask to make good their undertakings by supplying the human and logistics resources required.
Furthermore, it is essential to establish, as a deterrent, a European return policy with full respect for human rights and to work on drawing up readmission agreements with third countries. We wish to see a return directive adopted during the Portuguese Presidency.
Ladies and gentlemen, we need political courage and desire to tackle the greatest attraction of illegal immigration: illegal employment. We must win the battle against the mafias and unscrupulous entrepreneurs who exploit illegal immigrants. It is a business that involves enormous amounts of hidden interests and money, and this requires a firm and energetic response.
We must, as you said, Mr Vice-President, apply zero tolerance to illegal employment in order to reduce the underground economy that creates the 'call effect'. The psychological dimension is obvious. If there is no chance of working illegally in the EU, there are fewer incentives for emigrating to it.
We also wish to ask the Member States to take decisive action with adequate financial resources to combat the trafficking of human beings through judicial and police cooperation, paying particular attention to the most vulnerable - women and children - and ensuring that they have access to health care and education.
External action requires dialogue and close cooperation with the countries of origin and transit. We must continue along the path initiated at the Ministerial Conferences held in Rabat and Tripoli and the Brussels World Forum, placing the emphasis on the link between immigration and development.
We must make immigration a factor of development in the countries of origin and the host countries, and ensure that we use codevelopment to jointly tackle the deeper causes of illegal immigration.
We must also maximise the positive impact of funds sent back by immigrants as regards development in their respective countries and explore the potential of micro-credit.
Moreover, we must have a coherent external policy to ensure the compatibility of trade objectives and development aid so that less-developed countries can export their products and do not have to export their own nationals.
Ladies and gentlemen, I would not wish to end my speech without extending my thanks to all the rapporteurs, with whom I enjoyed close positive cooperation, as reflected in the broad consensus achieved in the Committee on Civil Liberties, Justice and Home Affairs.
Let us make no mistake, ladies and gentlemen, we must fight illegal immigration and tackle its causes and channels, but we do not have to fight illegal immigrants, for they are not criminals: emigrating is not a crime. We must put an end to the populist xenophobic discourse that associates immigration with insecurity, crime, terrorism or unemployment. No one emigrates on a whim: it is always out of necessity. Let us act to eliminate this necessity and transform it into a personal choice.
(Applause)
draftsman of the opinion of the Committee on Development. - (EL) Madam President, first of all I would like to congratulate Lilli Gruber and Javier Moreno Sánchez on the excellent work that they have done and the cooperation we have enjoyed together in drawing up the two reports.
The settled position of the EU Commission is for a genuine common immigration policy to be adopted by the 27 Member States. Immigration is indissolubly linked with development and, given the demographic problem faced by the EU today, legal immigration is now a part of the solution to many of Europe's problems, instead of being just one more problem.
The opportunity of issuing an opinion allowed us at the Committee on Development, in the role of the European Parliament, to safeguard equal rights for both genders, to protect the most vulnerable groups such as female and child immigrants, as well as to provide information and language teaching to newly-arrived immigrants.
Furthermore, account was taken of the brain drain from regions of the world such as Africa where there is an acute demand for human resources in the health sector. These areas suffer each time a doctor leaves his country to seek a better future in the EU.
To this end, we welcome the Commission's proposal to strengthen circular migration. Immigrants will thus have the possibility of returning to their home country after a period of one year and to take back to their country the knowledge and experience they have acquired in the EU Member States.
It is also vital for the Commission to provide more information on the legal framework that will cover the term 'circular migration'. On this point I would like to thank Commissioner Franco Frattini for the sensitivity that he has shown on the subject of immigration over the last two years and for his continuing efforts to get the 27 Member States to agree on a common immigration policy.
(Applause)
draftsman of the opinion of the Committee on Culture and Education. - (ES) Madam President, Commissioner, ladies and gentlemen, as the draftsman of the Committee on Culture and Education I have underlined the importance of considering the social, educational and cultural aspects in relation to immigration. These factors make a vital contribution to economic growth, social cohesion. It is also important to facilitate the integration of these people in the host countries, thereby reducing mutual distrust.
With regard to education, I have proposed the introduction of policies for immigrants' access to, and integration in, the education system, with recognition of academic and professional qualifications obtained in third countries.
With a view to preventing the brain drain, we have focused on the Commission's proposal to encourage the hiring of ethnic labour in countries where the emigration of qualified professionals could destabilise the social and economic situation.
Finally, I wish to draw attention to the importance and responsibility of the media when broadcasting information in both the countries of origin and the host countries, in order to prevent a biased view of the migration phenomenon.
draftsman of the opinion of the Committee on Women's Rights and Gender Equality. - (EL) Madam President, the Committee on Women's Rights and Gender Equality regrets the fact that both in the communication on the draft strategy for legal migration and in the text which we are asked to vote on today very little reference has been made to the problem of the equality of women.
We therefore call on the Commission, the Member States and the various groupings of the Council with responsibilities in this area to step up their efforts. The coordination of policies for legal migration must provide for special protection to be given to the right of female migrants who suffer from double discrimination. Illegal immigration must be opposed; it promotes networks of various forms of exploitation of vulnerable men, women and children.
We stress the importance of a global approach to legal migration policies. Two-way action integration measures must be included to strengthen both acceptance by host societies and the readiness of male and female immigrants to integrate.
Women and their families contribute significantly to this, and family reunification should be facilitated by means of an independent status. We need to combat discrimination, amputations, forced marriage, polygamy, honour crimes and violence of any kind in the society of origin, and to strengthen the legal development of women's skills.
on behalf of the PPE-DE Group. - (FR) Madam President, Commissioner Frattini, Mr President-in-Office of the Council, ladies and gentlemen, the question of immigration is a political issue of special significance because it often involves human drama. The Group of the European People's Party and European Democrats is aware of the serious nature of this debate and our thoughts turn to the hundreds of lives lost because the victims dreamt of living in Europe. Respect for human life has to be at the forefront when we are drafting our immigration policy.
I would like to congratulate the rapporteurs for their work and Commissioner Frattini for the willingness and political determination he has shown. It is our duty to do everything we can to control the influx of migrants. The cohesion of our society, our capacity to receive immigrants and our determination to combat racism, intolerance and xenophobia are all at stake. In order to manage immigration it is vital to adopt an approach that is based on respect for human dignity, realism and a solid legal framework.
Ladies and gentlemen, when discussing the subject of immigration it is important to draw a distinction between asylum-seekers, temporary refugees and economic migrants, with the latter being by far the most numerous. Within this latter category we also have to distinguish between illegal immigration, which is the European Union's responsibility, and legal immigration, which falls within the jurisdiction of the Member States.
We are in favour of strict measures where illegal immigration is concerned. Europe has to face up to its responsibilities and take on the scourge of the mafia gangs that are trading in human misery. We recognise that some progress has been made, such as the setting-up of the Frontex agency, the European External Borders Fund, and the creation of Rapid Border Intervention Teams to police border areas. However, this is all too little, for the manpower, material and financial resources deployed are still insufficient. We are now about to provide these instruments with the additional resources that are needed. Nevertheless, if we are to be more effective those Member States that act as guardians of our external borders have to operate using common standards. It is vital that we draw up a real Community protocol for the protection of our external borders, complete with a system of monitoring.
Our Member States are not all faced with the same problems when it comes to migratory flows. We need to be careful to distinguish between those states that act as guardians of our borders and the others. The task facing those to the south and east of the Union is enormous. Solidarity has to come into play here to maximum effect and technical, logistical and financial means have to be used to provide support to those front-line Member States that are faced with massive illegal immigration. While the fight against illegal immigration requires measures to be put in place at our external borders it also requires efforts to be mobilised within the European Union itself. Between 10 and 15 million people are currently residing illegally in our territory.
If the main guiding principle of our democracies is equality before the law, it is imperative that we adopt a policy that provides for persons who have entered the EU illegally to be systematically returned to their country of origin. The European Union must organise the return of illegal immigrants in a way that maintains the strictest respect for human rights and human dignity. We want Europe to remain a refuge for those who are fleeing persecution and for that reason we are opposed to the mass regularisation of illegal immigrants. Far from being a solution this will only give illegal migrants and those seeking to enter the EU the illusion that they will be given legal status sooner or later. Such amnesties would only perpetuate the activities of the criminal gangs that are engaged in illegal immigration and human trafficking. We very much welcome the Commission's proposal to penalise employers who hire illegal migrants.
As regards the current situation with legal immigration, our Group believes that the commitment displayed by the country of origin to control illegal immigration should be made a condition for our negotiations with third countries. Of course the regulation of legal immigration is the responsibility of Member States, not the European Union. Nevertheless, if we are to improve efficiency and coherence in this area we need to coordinate our efforts more effectively at EU-27 level. We also need to explore the possibilities of introducing a common reception process that would enable highly qualified workers and those with certain specific skills to enter the European labour market. The proposal for a European 'Blue Card' should be developed and discussed further, along with the idea of a circular immigration project for unskilled workers.
Ladies and gentlemen, immigration is dependent on maintaining the right balance between a cohesive society that is strong and open to others, on the one hand, and respect for the rule of law, on the other. Far from closing our doors we want to ensure that prospective immigrants are welcomed and incorporated properly into our society, as happens in other regions of the world.
on behalf of the PSE Group. - (IT) Madam President, ladies and gentlemen, please allow me to thank both of the rapporteurs for their work, which has been valuable and absolutely to the point.
I should like to begin with a picture that has been in all of our minds for some months: the photograph of 40 shipwreck survivors clinging to a tuna net in the middle of the Mediterranean for two days and two nights. In that instance, saving the fish seems to have been more important than saving the lives of those desperate people: they were not taken on board the fishing vessel that came across them. I am saying this because, as the Commissioner reminded us, we need a global but differentiated approach to the subject of immigration. It must be an approach combining balance, solidarity and - as recalled by Mrs Gruber - an absence of taboos.
Immigration cannot be regarded merely as a security issue. It is a necessary challenge for Europe; it is an aspect of integration and social development that we have to confront. Commissioner Frattini said that Europe has a part to play; we agree. Europe has a part to play, provided that it can deal with all the complexities of the issue.
In the few seconds remaining to me I should like to highlight the three fundamental principles contained in these two reports. The most effective way of stemming illegal immigration is to open up legal migration channels, as long as the migrants and the countries receiving them have reciprocal rights and obligations.
On illegal immigration, I would like to say that a principle of solidarity must be established among Member States, provided that it applies to all Member States and not just those bordering the Mediterranean. At the same time, as many of my fellow Members have already said, we must combat illegal immigration by creating conditions in the countries of origin that alleviate the causes of the deep despair from which these people are fleeing: the underlying causes mentioned by Mr Frattini.
Finally, Madam President, respect for human rights remains a necessary point of reference for our policies. The process of European integration will be strong and meaningful only if we can prevent Europe from closing its doors to immigrants.
on behalf of the ALDE Group. - Mr President, what could better illustrate the need for a common European immigration policy than the case of the Tunisian fishermen? Everything about that tragic event - from the migrants on a rubber boat on the high seas, to the people smugglers who put them there and the authorities who jailed their rescuers - is testament to the failure of Europe's approach to migration.
With every human tragedy, during a desperate do-nothing decade, Liberals and Democrats have asked one simple question: how many people must perish before governments see that lifting the drawbridge of Fortress Europe serves nobody's interests? Managing migration is as much in our interests as in the interests of those seeking our shores or prepared to die trying. While populism has propelled a policy forged in the furnace of fear, let us face the facts.
Fact number one: over the next 20 years, Europe will lose 20 million workers - workers who staff our service industries and whose taxes fund services for our citizens.
Fact number two: national governments are deterring the people Europe needs if we are to compete - indeed, to survive - in a cut-throat global market. Eighty-five per cent of the best brains go to America and Australia, put off by our bureaucracy, our bloody-mindedness and our barriers to free movement.
Fact number three: of those migrants who reach Europe, only 3 in 20 are skilled; most are unskilled, desperate and dispossessed. Commissioner Frattini's proposals address one half of this problem, building on Ms Hennis-Plasschaert's ideas for a European Green Card to fill the skills gaps. But his 'Blue Card' plan has its own gaps: no mention, for example, of the workers that we need in the catering, healthcare or tourism sectors. It could address economic and demographic challenges if accompanied by free movement of workers from the new EU Member States, but it does little to counter the challenge of illegal migrants along our southern borders.
Let us make no mistake: the Commission's cosy calculation that we can take the best and leave the rest will not work. Pushed by poverty, hunger, squalor and war, people will keep crossing the Mediterranean whether they fit our criteria or not. Why? Because our agricultural and fisheries policies are out-pricing their products and raiding their natural resources.
Of course we must patrol Europe's borders. The Moreno Sánchez report is right to demand that Frontex be given the budget, the staff and the equipment needed to do its job - although suspending Gibraltar from Frontex, equivalent to leaving a hole in the fence, frankly beggars belief. Longer term, however, only a comprehensive EU policy that punishes the people smugglers, provides legal routes in and creates hope where there is despair can counter prevailing trends.
The truth is we have only one choice in dealing with developing countries: we take their goods or we take their people. If we want to let fewer in, then we must help more at home, as Ms Gruber's report rightly says. That is why the Portuguese Presidency must redouble its efforts to bring down Europe's farm tariffs and bring Doha to a successful conclusion and why the Commission must develop a generous agenda for Africa, linking money and market opening to respect for human rights and the rule of law, to give people hope of a better life at home.
Mr Lobo Antunes, Mr Frattini, hold your next Council meeting in the immigration hall on New York's Ellis Island. Learn from our history of wandering westwards as you plan for the EU-Africa Summit in December. Migration will not go away: it is driven by the heady cocktail of despair and hope, it follows the law of supply and demand, but it has the capacity, if properly managed, to enrich and energise Europe.
(Applause)
on behalf of the UEN Group. - (IT) Mr President, ladies and gentlemen, there are already various Directives on legal migration and others are to be proposed, but the real unresolved problem is still that of preventing illegal and uncontrolled immigration, as well as unambiguously defining and ensuring respect for the laws and rules in effect in EU countries: this is a vital pre-requisite for civil coexistence.
I am grateful to Commissioner Frattini for the proposals he has put to us. However, the problem still remains serious, in that there are rulings by magistrates - I am referring to cases in Germany and Italy - stipulating that the parents of a girl confined to the home cannot be prosecuted, or that the application for a divorce by a woman repeatedly beaten by her husband cannot be heard since, according to these magistrates, such conduct conforms to custom and practice in the immigrants' countries of origin. All of this is also serious in the light of the draft Reform Treaty: it does make provision for a common immigration policy but it will be a long time coming, whereas in order to stem illegal immigration we need a common policy immediately.
In February 2004 I was draftsman of the opinion of the Committee on Foreign Affairs on Frontex, which came into being in 2004 and has been operational since 2005 but still lacks sufficient resources. On many occasions it does not have the wherewithal to monitor not only the official frontiers but also our borders, since it is our countries' borders that need more monitoring. In order to build a fair society, without overt or covert conflicts, whose risks are obvious - including that of distorting our own and other people's identities - we need a strong policy to combat unlawful conduct. We call on the Commission and the Council not only to step up EU border controls, but also to introduce harmonised legislation to punish human traffickers speedily and resolutely, and to promote better agreements with immigrants' countries of origin.
Safeguarding human rights and individual dignity is completely at odds with weak policies that encourage the threat of terrorism and social malaise. This is one reason why we would point out that the lack of a common rule on the right of asylum exacerbates the situation, but we do not see much activity on the part of the political groups.
on behalf of the Verts/ALE Group. - Mr President, I would like to thank the Commission, the Council and our two rapporteurs for recognising the complexity of the issues at long last and the need for a coherent approach. We know that migration is a fact of life, we know it is a force for development and we know that many EU nationals also follow a path where they want to earn, learn or yearn for something better, just as those coming from sub-Saharan Africa do.
We welcome the move for equal rights for all groups of migrants here because we have been concerned that looking at this in a sectoral approach can lead to even greater complexity in terms of different rights for different workers.
But we are also concerned that we find a status for those who currently cannot return to their countries of origin because of conflict and are therefore left destitute, often on our streets.
We also welcome the call for greater honesty from Member States about the need for migrant workers in our current economies. Globalisation has speeded up migration, and I would thoroughly agree with those Members who have talked about the need to change our trade rules. As we were told, if you take our fish, you take our fishermen too. In which case, I would urge those Members not to shed crocodile tears about the plight of certain migrants - and not to vote for fisheries agreements in this House and not to vote for the trade rules that devastate economies elsewhere.
We are also right to look at employment in this debate in terms of equal rights, equal pay, good inspection, which is good for all workers who need to know their rights. If we are concerned about the brain drain, we also need to look at retention measures for our own skilled workers. We need to use and develop the skills of those migrant workers coming to us, and EQUAL has given us some fantastic examples there which we must not lose.
And if we are going to attract the highly skilled, it is not just a question of free movement; it is also a question of tackling racism and xenophobia, which also deter many highly skilled people from coming to the European Union.
(Applause)
on behalf of the GUE/NGL Group. - (IT) Mr President, ladies and gentlemen, Commissioner Frattini has spoken to us today first about legal migration and then about irregular immigration. If European Union policies followed the logic of his words I could agree with him, but unfortunately that is not the case.
In recent years EU policies have first and foremost used language such as refusal of entry, migrant criminality, repression, the spectre of invasion; now, at last, we are beginning to speak of entry policies. Therefore, we can all agree that a policy on legal migration is crucial in order to combat irregular immigration, to prevent human trafficking, to avoid sea crossings by the hopeful, and to stop the Mediterranean increasingly becoming an open-air graveyard. We should also be logical, however. Consequently, before proposing policies on refusal of entry we should discuss how to broaden legal entry channels and how to tackle the demographic challenge.
I did not really understand what Mr Frattini was referring to today, whether he was talking about press leaks. In actual fact, the forecast of 20 million immigrants by 2030 has been made by the European Commission itself in its Green Paper, which explained that the demographic crisis in the European Union is such that we will need 20 million immigrants by 2030. However, 20 million immigrants does not mean 20 million skilled immigrants. We are proceeding from back to front: first implementing policies on refusal of entry, then deciding how to bring in skilled immigrants and, finally, tackling the major problem of what to do about all the others.
I believe that we should take a closer look at the policies implemented in recent years and analyse them. We also need to assess what kind of policy we want on refusal of entry. To consider 18 months of administrative detention is in itself, I believe, an offence and a systematic violation of human rights.
We should also examine what Frontex is doing. This year we have spent €45 million; Frontex has 90 staff and carried out four missions at sea this summer. I do not think we can be satisfied with the policy pursued by Frontex. Its policy has given refusal of entry precedence over saving life.
I would conclude on this point: saving life must be a priority. At the request of our Group's Chairman and others, the Commission was to report to us today on the affair of the seven Tunisian fishermen who are in prison in Italy for having rescued 44 migrants. I hope Commissioner Frattini will be able to enlighten us on this affair, which is in keeping with the logic of criminalising immigration.
on behalf of the IND/DEM Group. - Mr President, poor Mr Frattini is still lost in the Hampton Court maze as we see the EU moving ever further from democracy. Let us contrast our position - and not for the first time - with Switzerland.
Switzerland knows that local knowledge is the key to immigration policy. The EU seeks to centralise immigration control above the level of national governments. The Swiss, in contrast, devolve it downwards, wherever possible, to the level of their cantons. In Switzerland the annual quota for immigrants is partly decided by the Federal Government and partly by the cantons. Proposals for a federal migration agency have been rejected there.
The Swiss cantons and their long tradition of direct democracy have been the historic drivers of an immigration policy which works to the benefit of the national economy and ensures that immigrants are well integrated into Swiss society. As Professor Windisch of the University of Geneva told the French Foundation for Political Innovation in its April 2006 newsletter, Swiss direct democracy had to - openly and very early on - confront issues involving immigration and integration by means - perish the thought! - of referendums and popular initiatives. He continued: 'Unlike an extremely centralist country such as France, the debate was led both at the federal level and on a canton and commune scale, calling for community-based responses, and involved initiatives such as setting up an integration office in every canton and the geographic dispersion of new arrivals.'
The lesson for those of us who, unlike the Swiss, have not had the good fortune to stay outside the EU is this: immigration policy works in Switzerland because it is decided according to local needs as well as national ones and because local communities, not faceless, centralised bureaucracy, are responsible for the integration of migrants on the basis of those needs. In the UK, subject as it is temporarily to EU membership, immigration policy moves ever further away from that fount of local knowledge, and we in the UK Independence Party have been quick to point out the shortcomings of that approach.
(IT) Mr President, ladies and gentlemen, I should like to begin by thanking both rapporteurs for their excellent work. Promoting and regulating legal migration is the only feasible solution, not only to combat the criminal behaviour connected with migration flows but also to protect and guarantee human rights. Like all other European citizens, immigrants must be integrated and included within the respective communities and must comply with all the attendant rights and duties.
A year ago I was draftsman for the Committee on Development on the report about the crossing of external borders. I would stress now, as I did then, the need for Europe to make sufficient resources available to provide decent reception centres, training for our staff, access for foreign citizens to information about their rights and duties, severe penalties for anyone who exploits illegal immigration and, above all, full cooperation among Member States.
Now that Frontex has been launched, it must receive adequate resources and involve other neighbouring countries affected by migration flows as actively as possible.
- (ES) Yes, Mr President. Sorry, I was having some problems with the interpreting, and also, if you will allow me a few seconds, I merely wish to say that ...
(The speaker spoke in Basque)
I apologise: I merely wished to add a few words in Euskera on the European Day of Languages since, as has already been mentioned in this debate, we are not criminals; we only wish to speak our own language.
(IT) Mr President, ladies and gentlemen, I have to pay tribute to Vice-President Frattini and thank him for having presented an action plan that at last provides us with a significant basis on which to debate and address legal migration in the future.
As concerns the report, I think it is a balanced text, the fruit of useful negotiations and important compromise amendments between the various political groups, enabling us to offer broad support for this text and therefore, as a Parliament, to support the European Commission's future work on this topic. I would stress that the PPE-DE Group's position added much-needed balance and substance in the drafting of this report.
The key points of the position our Group has always taken on the phenomenon of immigration have been confirmed. Among these specific points I would recall our commitment to firm, decisive measures to combat illegal immigration, support for a stronger link between legal and illegal immigration, and the search for more mechanisms for dialogue and integration for immigrants.
This report can without doubt be described as a European report, and not just for rhetorical effect, in that it views the phenomenon of immigration as something to be tackled jointly, in both its positive and negative aspects, by all European partners. Everyone must show solidarity and thus confront problems with the same degree of attention and determination, even if they have a greater impact on certain countries than others. Whether a vessel carrying illegal immigrants is shipwrecked off Sicily or the Canary Islands or elsewhere, it must be considered a shared problem.
A European-level policy to coordinate the phenomenon of immigration is necessary, to say the least. This report takes us in the right direction to confirm this conviction, while clearly expressing full respect for national competence over the quantitative aspects and flows of migrants.
- (ES) Mr President, like everyone else I first wish to congratulate the rapporteurs on some excellent work.
Immigration is not a new phenomenon, as we are all aware, but what is new is its enormous increase in recent years, and this is due to rising levels of poverty and the fact that increasing numbers of countries are stricken by poverty.
Thus I feel that the main challenge now is to control migratory flows, structure them in accordance with real needs, and ensure higher levels of integration of these people in the host countries, as well as stepping up surveillance of our borders, with policies that provide for repatriation to the countries of origin.
Above all, we must deal with the mafias trafficking in human beings. It is essential to find a response and put an end to the human tragedies relating to illegal immigration: we are in agreement on this point.
Border controls, however, ought to be common to Member States. Shared responsibility and solidarity should go hand in hand.
Now I would like to say a few words on Frontex, which has done some fine work, and I am directing this at the Council, which has just read us out a long list of vessels and helicopters. What I am wondering now is: where are they? It is not good enough for them simply to be on the list. I also feel that the Council is acting in a schizophrenic manner when it requests more assistance for Frontex and cuts back the budget by 2.5% at the same time, against a backdrop of credits already exhausted for the year 2007.
In spite of Frontex, however, we are aware that the influx of immigration will continue regardless of whether we are completely willing to control it: it is our willingness and not legislation that we require, because the Commission and the Council have decided against a single directive on legal conditions for entry to the EU.
It is as though everything we hoped for in Tampere, everything our Socialist Group defended so vigorously, has simply gone up in smoke.
- (NL) Mr President, in a world in which we are facing more and more regional conflicts, where there are huge disparities of wealth and where there is growing mobility, the control of migration flows will become increasingly important and will, at the same time, be difficult. Is the Union in a position to take up its responsibilities with a comprehensive package when it comes to migration, legal and illegal? We have been talking about this for some time now: the push factors that drive people to go, the pull factors that tempt people to leave, the importance of relief in the region, the often inhumane conditions in which people find themselves, the intended burden sharing between the Member States, the return of illegal migrants, the lack of opportunities for legal migration, the risk of brain drain not to mention the demographic changes facing us in the Union. All of these aspects have been addressed after a fashion or will be in the near future through directives, action plans and other instruments. In this respect, I would like to thank Commissioner Frattini. Last Thursday you set out your objectives once again with great enthusiasm at the Shaping Migration Strategies conference that I organised with colleagues.
Mr President-in-Office of the Council, I admire the statements of Minister Socrates. The countries of the European Union do indeed bear a historical responsibility towards those who are now travelling in the opposite direction. You as President-in-Office of the Council have demonstrated far-reaching ambitions, and yet reality shows us that the EU still has a long way to go when it comes to taking global responsibility. The migration debate is completely polarised in many Member States. No distinction is made between asylum seekers and economic migrants, the latter often being illegal. The debate is dominated by integration problems. Social security systems are said to be at stake and if we are not careful the average immigrant will be equated with a terrorist. Open, fair and transparent debate is far too often almost impossible. Unfortunately, this is echoed in the exasperatingly slow decision-making procedures in the Council, when the Council decides to go for harmonisation, but ends up with the lowest conceivable minimum standards. When concrete measures are decided upon, this is always on the basis of the lowest common denominator. Yes, I am an impatient person by nature, but I just thought I would mention that.
The reality is, however, that many Member States lack ambition. The lack of solidarity is shocking and I name Frontex, but there are many examples. When are the Member States going to show that they support a long-term view, that they are no longer driven by fear, that they will no longer allow themselves to be ruled by a critical article on the front page of a newspaper or by the next elections. We will not do it with fine conclusions of the Council alone. My question, therefore, Mr President-in-Office of the Council, is how are you going to make sure that this situation changes? Is the President-in-Office of the Council willing to give Parliament codecision powers with respect to the new directives on legal migration, such as the Blue Card, in anticipation of the new Treaty. That, Mr President-in-Office of the Council, would be the right signal.
(IT) Mr President, ladies and gentlemen, President Doyle warns us about the risks of simplistic solutions. The achievements of Frontex, which ought to be much better resourced, indicate that something is beginning to happen and results are being achieved. France's policy goes in the right direction and could serve as an example. The same applies to some decisions taken by the judiciary, for instance in Italy where houses rented out to illegal immigrants are starting to be seized. Such practical measures should be implemented Europe-wide.
What specious reasoning we are hearing from the well-meaning, open-minded Left, however! I am sorry, Mrs Gruber, but I am amazed to hear an intelligent person like you say that legal migration can be promoted and illegal immigration combated by opening the door to legal migrants. The very opposite is true! It is by eradicating the plague of unlawfulness that we can open up to what is acceptable and tolerable, including in numerical terms, in other words regular, clean and transparent immigration. Have you ever heard of the Mafia? True enough, the word is absent from your report; so is the word terrorism, but the Mafia and terrorism feed on and get rich from the trafficking and deaths of poor illegal immigrants. Even you should understand this; it is not hard!
- (NL) Mr President, I would like to read to you from a research report that was funded by Parliament. It states:
'One can reasonably conclude that the number of people who died at the European borders has increased significantly since controls were extended to the external borders in 1995.'
(NL) Mr President, in fact the number of people seeking to find a way into Europe has not increased, but the borders are guarded much better, so that people take more difficult and more dangerous routes. This report also states that:
'The European Council's proposals will probably increase human costs because of the intensified security and surveillance orientation.'
(NL) Mr President, I would very much like to hear a response to this from the Commission and the Council. I believe that we should not rely on such research, but that we should gather our own data on the fatal crossings. Do you agree and who should gather the data then?
Mr President, I am not arguing that there should be no border controls at all, but I am arguing that there should be more opportunities for legal migration. With regard to that, I would therefore like to welcome the Commission's proposal for a Blue Card. The Blue Card: the name refers to the blue in the European flag, but it seems to be mainly concerned with the stars. It requires supplementation. I am pleased that the Commission has said that it is going to work on this. I will eagerly await its proposals, because I think that it is a necessary complement to the proposals put forward up to now.
(SV) Mr President, migration has taken place throughout human history. It has been one of the most fundamental driving forces of that history. When we speak of migration between countries, we are therefore addressing quite fundamental questions, existential questions of human freedom. Do people not have the right to choose where in the world they want to live? None of this is actually up for discussion here. The modern welfare state is irreconcilable with free immigration and hard to reconcile with more extensive migration in general because of different standards of living.
Immigration as a means of rejuvenating our own populations is practically dead in the water according to research. Immigration by family members has very minor effects on the demographic structure. It would require 50-70% of all the people in a country to be immigrants if we were to rejuvenate the population of a country such as Japan.
Brain drain is a major problem for many developing countries. Here it is effectively proposed that we should rob other countries of their educated populations. A new approach is needed.
(FR) Mr President, ladies and gentlemen, the latest figures given in the annual report on the activities of Eurodac for 2006, which is the biometric tool that Europe uses for monitoring asylum seekers, show that the number of persons who illegally crossed one of the EU borders has increased by 64% since 2005. This worrying development only proves, if proof were needed, that Europe is powerless to control its external borders and to contain the exponential growth in illegal immigration, especially from Africa.
The only crumb of comfort in the report is that Parliament seems to have woken up to the fact that the en-masse regularisation of immigrants who have illegally entered the territory of the European Union is not in itself a solution and will not solve the problem. Well hallelujah! Nevertheless, Spain, Belgium, France, Italy and the Netherlands first had to resort to this dangerous policy of regularisation, which inevitably gave rise to the so-called 'aspiration' phenomenon and by this fact influenced the migratory flows of their European neighbours, before this awareness finally dawned on them.
Let us be positive, however. We have at least made a start. However, if we are to fight illegal immigration effectively there is one measure that has to be introduced as a matter of urgency: re-establish the European Union's external border controls. This gimmick that is Frontex, a real empty shell with insufficient men or equipment that is not even supported by some European countries, anxious as they are to preserve their sovereignty over immigration management, will never save Europe from this infernal spiral.
Europe itself is to blame for the continuing and exponential problem of immigration by having signed-up to the criminal Schengen agreements. It must annul these, and quickly.
(SK) The European Union has extensive legislation on migration policy. We have the Geneva Conventions, the Dublin Convention, several Regulations and a large number of Directives.
However, there are major problems with their implementation and their large number render the entire system opaque. In addition, the Member States' legislation is frequently applied incorrectly and refugee and asylum-seeker status often merge.
Since time is limited, I will stick to the question of children who are not accompanied by their parents and who leave their country of origin to seek asylum in another country: 5% of all asylum seekers are made up precisely of children. We have statistics on how many of those children have applied for asylum but we do not know how many of them cross the border and do not apply for asylum. We know how many are granted asylum but have no information on what happens to those whose applications are rejected.
Moreover, on arrival in a country children must be assigned a legal representative who will defend their best interest, but we do not know precisely what the definition of a child's best interest is. A child's legal representative should not be an inexperienced volunteer, a student or a legal person with a conflict of interests.
(FR) Mr President, ladies and gentlemen, I was pleased to read recently about the Socialist Group in the European Parliament calling for this morning's debate not to become an electioneering exercise. What is more, on listening to you this morning I find that your positions are becoming dangerously close to those of my own Group.
I agree with Mrs Gruber that Member States can no longer manage immigration by acting independently in their own corner of Europe. I also agree with Mr Moreno that we wish to help countries with a high level of emigration develop so that their citizens are more inclined to stay at home. I am also in agreement with Mr Fava when he says that Europe should take a firm stance towards those employers who unscrupulously exploit their workers.
There are those who associate immigration with violence and who claim that immigrants are the cause of all the woes affecting their country. These people do not share the fundamental values of the European Union.
Fortunately, there are also those who fight humanely against illegal immigration, which only creates modern-day slaves, and who support legal immigration, which provides economic, cultural and intellectual opportunities for us all.
We in this House know one thing: this problem cannot be solved simply by acting at a national level. The only way ahead lies in a concerted European policy. We did not set up Frontex to fish drowned people out of the seas off southern Europe or to gather up children in the eastern territories who have died from hunger and thirst. Frontex is not an impassable frontier, it is a means of preventing the arrival of excessive numbers of immigrants for whom we do not have sufficient welfare and material resources.
Controlling our borders is not a technical problem and it is not a military problem: it is a political matter. Like you, I am seeking the most realistic and the most humane solution. As we all know, that is to be found here around the European table, to be agreed between ourselves and those who run the countries that are the main sources of immigration. It is up to us to initiate a new, more effective form of co-development that will provide for an intelligent regulation of migratory flows and the peaceful arrival of immigrants into the European Union.
Fellow Members, migrants often do not have any choice over what happens to them, but we do have a choice: we can choose to receive them with concern, dignity and understanding. It is up to us to succeed where others have for so long failed.
(Applause)
(FR) Mr President, we indeed welcomed this joint debate because it is impossible today to have a truly effective and coherent European immigration policy without tackling these two issues together and on a Community level.
For a number of years our respective countries have adopted a restrictive policy towards immigration, yet this policy has not stopped migrants arriving. On the contrary, they continue to come to Europe, at great personal risk, to find better living conditions and for many of them it is a question of survival. The world is now a global village and we will never be able to stop those who are fleeing from misery and despair. Some people continue to project the illusion that we can close our borders and they are being completely irresponsible.
It all comes down to a question of morals and of solidarity and it is up to us to help out all those countries that are in distress. That is also why I want to see this debate extended to include more than just Frontex. Certainly the European Council has to explain why Frontex was forced to suspend its operations in the Mediterranean in mid-August for want of operational resources. However, the question we really should be focusing on is this: how do we enable those who want to come to Europe to do so in a properly regulated manner?
We should of course look into the possibility of introducing a European Blue Card: this would allow migrants to move freely between Europe and their country of origin and to do so transparently and in safety. At the same time it is important that the Commission should first put forward a proposal defining a common basis for the rights of migrants. There are a great many people who are scandalously exploited in our different countries. We need fully to realise that in today's changing world it is now a matter of urgency that those countries where people are still living in misery are allowed to develop harmoniously. This is nothing more than our duty. Everyone should have the right to stay and live in their country of birth: the way things are at present they do not have this choice.
Finally, I hope that the Member States respect the mandate of the Intergovernmental Conference to put the matter of legal immigration to qualified majority voting and to codecision. I would just repeat that this is absolutely essential if we are to adopt a coherent European policy in this area.
(FR) Mr President, Commissioner, Mr President-in-Office of the Council, at last we are able together to discuss the subjects of illegal immigration and immigration that is referred to as legal: these are two sides of the same coin without which no country today can really claim to have a successful immigration policy. In truth, most have simply succeeded in creating electoral imbalances that only serve to aggravate the problems, which really do not need this if they are to be tackled effectively.
No Member State at the present time can claim that it wants to manage its immigration policy alone and the tragedy of this European Union is that many of its members are countries that historically, over two centuries or more, have known all about immigration, for they were the victims of it. There will be some political posturing today, but I think the time has now come to move up a notch. In an area that permits freedom of movement, such as ours, the decisions taken by one Member State will have an immediate effect on neighbouring countries. By the same token, as external borders will henceforth be shared by all the countries of the Union we cannot expect those Member States located in the south and east of the EU to have to face, alone and helpless, the massive influx of migrants of the kind we are now witnessing in Malta, the Canaries and Lampedusa, in the eastern parts of the Union and even in the north west.
With solidarity clearly called for here we need to apply the kind of political will that I feel the Member States are not sufficiently prepared to demonstrate. We cannot develop a proper European immigration policy if we do not put an end to the imbalance that exists in the current Treaties: the fight against illegal immigration has to be made part of a proper Community system and the present all-round paralysis affecting our policy on legal immigration can no longer be tolerated.
This is why I would again stress that for our policy on legal immigration and integration, as set by the mandate of the Intergovernmental Conference, we need to apply the principles of qualified majority voting and codecision with the European Parliament. This is the only way in which we can effectively and democratically meet one of the greatest challenges currently facing the European Union.
(LV) Mr President, Commissioner, I am particularly glad that Parliament, in strengthening the Community approach, is also grappling with legal immigration issues in my country - Latvia - relating to the employment deficit in various sectors such as construction and catering services. Yes, many people have left Latvia to work legally in these sectors in various EU countries, and citizens from non-EU countries are filling these jobs in our country both legally and illegally. For those, however, who have a strong wish to strengthen the role of the European Parliament and to decrease that of the Member States, especially the small states, on immigration issues, I would like to change the emphasis. We should make every effort to convince various Member States to stop restricting entry to the labour market for Member States that joined the EU in 2004, not to mention the attitude to the 2007 Member States, which encourages illegal employment even for EU citizens. Be consistent, ladies and gentlemen! Thank you.
(FR) Mr President, in proposing legal channels of immigration, an idea that is essentially motivated by Europe's economic needs, which are for the most part insensitive to the real needs of those who live in the southern parts of the Union, you are in fact deciding not so much on the number of migrants coming to Europe but rather on those among them who may enter our territory legally. What about the others, however?
For them there only remains the nightmare voyage. Prevented from leaving their country of birth, intercepted at sea, unofficial channels, detention, rescue or drowning - and I would like to hear you say and say again that rescuing people at sea is a universal and fundamental duty, witness the case of the seven Tunisian fishermen, and that it is the very minimum that we should expect - and then possibly forced repatriation, endless wandering in hostile transit countries, plus serious violations of human rights and so on.
As the Commissioner responsible for justice, freedom and security, ensuring respect for human rights ought to be your main concern - as it is ours - and your powers in this area are very great indeed, in fact as we all know they are immense.
When Chechen nationals are refused asylum in Slovakia, and are expelled back to Russia via Ukraine, how can you guarantee that they will not be victims of maltreatment? What has been the outcome of the initial agreements on readmission that the EU has negotiated in this area? How can we guarantee that there will be no repression when we unceremoniously return people in this way?
When Frontex patrols intercept boats full of migrants at sea how do you ensure that those on board are effectively able to apply for asylum and that the patrols in question will treat minors in a proper manner, and with their best interests in mind, as required under international law?
In closing may I just ask you to explain clearly why you do not have a proactive policy requiring Member States to ratify the International Convention on the rights of migrant workers and their families?
(PT) In a one-minute speech, we can only stress that the repressive security-oriented policies which criminalise migrants, both men and women, who aspire to work and a dignified life, must be ended. Detention centres for migrants must be closed and the inhuman policy of repatriation must be ended. Xenophobia, racism and all policies and corruption which encourage these must be combated. The situation of migrant workers must be regularised by guaranteeing their labour and social rights, which is a necessary condition for ending unacceptable situations of exploitation. There must be an effective integration policy which specifically includes family reunification.
We consider that developing a common migration policy is not an adequate response to these issues and problems, as demonstrated by the results of other common policies. The migration situation is different in each country making up the European Union. The decisions made on this policy must respect the sovereignty of each state, which of course does not hinder the cooperation needed in this area at EU level. Rather than a common policy, what we need is a different policy and different measures which will effectively protect the rights of migrants and combat the deep causes of migration.
(FR) Mr President, ladies and gentlemen, enough of all this political hypocrisy. The right of asylum and immigration where similar types of civilisation are concerned is not the problem. The question essentially concerns immigration from another civilisation and this benefits no one.
Immigration by job seekers is a double injustice: it robs the country of origin of the skills that it has paid for, while in the host country it drags the labour market down and takes job opportunities from the locally unemployed.
Immigration by benefit seekers is a mistake on two counts: it uproots poor people, hypnotised by the lure of the Western world, while in the host country it destabilises the social budgets that have been created and can only survive within the limited and protective context of the nation.
This means that, contrary to what was written on the walls of the Members' restaurant in Brussels a month ago, the European Union does not need immigration. In fact quite the reverse: what Europe needs is a proper family and demographic policy, sovereign cooperation between nations and frontiers, not Frontex. The world needs to understand, for one thing, that peace does not come through immigration but through self-reliant development and, for another, that real proletarianisation sets in when people lose their cultural roots.
Mr President, the ability of a nation state to control its own borders and change its immigration policy as required is a tangible demonstration of sovereignty.
The fact that the United Kingdom cannot now rectify the grave miscalculation which it made in 2004, with its open-door policy to Eastern Europe, is a telling indication of just how much sovereignty we in the United Kingdom have conceded to belong to this club. I say 'grave miscalculation' because, instead of the 13 000 predicted immigrant workers, we have had 750 000, with the related massive drain on our welfare system of millions per annum in child benefit and tax credits for children who do not even live in the United Kingdom but qualify because their fathers work there. Because of the rules of the EU, we are powerless to do anything about it, and yet some would have us concede even more powers to Brussels. How foolish we would be to do so.
(HU) Ladies and gentlemen, the shortcomings of European immigration policy and the difficulties experienced so far surrounding joint action have now succeeded in undermining support within society for shared values such as the free movement of citizens within the European Union.
We have opened our internal borders, but we do not yet have a common policy on immigration. This is completely absurd. European citizens, meanwhile, feel that having open borders within the EU leads to unchecked immigration. If we want to maintain peace in our societies and public support for freedom of movement, we need a strong Europe, stronger than it is at present, on the issue of immigration. In this regard we should not forget, however, that citizens of the new Member States still face major restrictions in terms of immigration policy, despite the fact that they are European citizens.
The European People's Party believes that the following are necessary for an appropriate and transparent common European immigration policy. First: solidarity among the Member States, which would rule out unilateral decisions that affect everyone as a result of the open borders, as in the case of the decision by the Spanish government. Second: human dignity must be the guiding principle.
Third: we must take resolute action against illegal immigration. A fellow Member from the Socialist Group said a little while ago that immigration is not a crime. However, ladies and gentlemen, any person violating European rules and Member States' rules is indeed committing a criminal offence and this is why we refer to illegal immigration. In order to take action against illegal immigration we need stronger protection of our external borders than we have at present, and statutory provision concerning return of immigrants to their own country.
Fourth: rules on illegal immigration must be reinforced and made more transparent - I am sorry, I meant to say rules on legal immigration - taking greater account of the types of labour needed in our countries.
Fifth: immigration policy must not begin at our borders. It is astounding that although the European Union is one of the largest aid-providing organisations in the world, we do not set many conditions relating to corruption, respect for human rights and democracy in recipient countries. This must be brought to an end, and conditions of this sort must be imposed on recipient countries. Ceterum censeo: Europe needs a stronger immigration policy.
(EL) Mr President, some decades ago millions of our fellow European citizens emigrated to America, Australia, South Africa and other European countries. They were not rich, but were escaping from poverty.
We asked for them to be accepted and to be given rights. The money they sent home supported our economies. Thousands of Italian, Greek and Irish flags fly in those countries on the days of our national festivals. They love the countries to which they went, but they are also allowed to love their countries of origin; nobody feels threatened by this dual love. They excelled and boosted the economies and cultural and democratic wealth of the host countries.
As a result, immigration should surely not be treated primarily as a police phenomenon, let alone as a likely source of terrorism, as it has ended up being discussed in Europe.
Immigration policy ought to be comprehensive and should cover a whole range of aspects:
firstly, improvement of legal migration channels;
secondly, combating clandestine immigration, especially inhumane immigrant trafficking rings; and upholding respect for human rights at detention centres. The only crime committed by these people is to have been born in poor or war-torn countries;
thirdly, the reason for the surge of immigrants: wars, poverty, underdevelopment, dictatorships; Europe must tackle these phenomena in its foreign and economic policy;
fourthly, we should ask why Europe is so attractive to immigrants. At the same time, we must combat illegal employment;
fifthly, the demographic, research, educational and economic needs of the European Union; we must attract a much-needed labour force;
sixthly, respect for fundamental rights;
seventhly, creating a European bridge between peoples and cultures, thus strengthening our foreign policy.
Very few of the above require police action. On the other hand, they require politicians with insight and boldness. I am glad that, after its initial emphasis on a police-based approach, the Commission is now moving forward with a much better overall approach. I congratulate Mr Frattini!
(DA) Mr President, at the core of the problems that we are concerned with here is the demographic imbalance in the world. Legalising illegal immigration will not solve any problems: managing immigration in accordance with a uniform set of rules even less so. Only assistance with development and democracy will help. The EU countries are so different that uniform rules are impossible to administer. In Denmark over half of all immigrants from non-western countries are unavailable to the labour market and those who are on the labour market experience high levels of unemployment. This is because the country has high minimum wages and high social benefits - so high, in fact, that few people in this Parliament can comprehend that Denmark quite simply cannot get people without qualifications onto the labour market, irrespective of the nationality of the person concerned and irrespective of an enormous financial support initiative.
The opposition in all Member States to increased immigration from foreign cultures should be enough to persuade the European Parliament to listen more to its electorate.
- (ES) Mr President, any debate on immigration must be based on at least four facts. People will continue to risk their lives coming here no matter how many walls, prison bars or vessels we deploy. People do not come to Spain, Malta or Italy: they come to Europe. All the studies point to the fact that the immigrant population is necessary in the EU to guarantee the current level of the welfare state. However, there is still a disturbingly high level of abuse of many of these people by unscrupulous businessmen who take advantage of their vulnerable situation in order to exploit them.
If this is the case - and I would remind you that this has already been demonstrated and is not the result of prejudices or suspicions - if this is the case, what we must do now is develop a reasonable and intelligent European policy on access at our borders: stopping people crossing them does not help to control the process; it merely makes the situation more dramatic.
We must likewise take a responsible attitude to our reception process, guaranteeing asylum and refugee status to immigrants, individual treatment of each person, and realistic solutions.
(EL) Mr President, we have carefully read the reports of our two fellow honourable Members. There are no proposals in them which differ substantially from the measures and policies proposed by the Council and the Commission.
Frontex, for which more allocations are being sought, is not just a mechanism for policing our borders; it can also be used as a platform for the control of non-EU countries bordering the EU. The solution for combating illegal immigration is not to set up repression and intervention mechanisms. We should not establish detention centres, collect biometric data in central databases, or treat all those who attempt to cross our borders either as terrorists or as criminals across the board.
At the same time, nor is the creation of a framework of specifications for legal immigration a way to combat illegal immigration. We should not continue to use this framework as a pretext for the promotion of measures that will serve the European Union as a whole without taking into account the rights of immigrants themselves.
The relevant explanatory statement does not criticise the use of biometric data; it does not distinguish between controls and the management of immigration, nor does it consider those immigrants who do not fall into the categories of useful intellectual skills or vital manual labour to serve the needs of the multinationals.
Immigration is a two-way relationship of supply and dialogue, exchange and mutual influence, cooperation and respect for peoples and individuals, comprehension and the guaranteeing of equal opportunities. It is therefore our duty to promote policies which take this approach, and this approach alone.
(DE) Mr President, ladies and gentlemen, we have spoken a great deal about migrants today. I would now like to focus attention for a moment on what our citizens are asking us. The question that citizens are asking us is this: we have millions of unemployed in the European Union, and yet at the same time, we are talking about the immigration of highly skilled workers. As politicians, we will have to devote a great deal of energy to explaining to our citizens that when it comes to skilled workers, we need the best brains in the world.
The citizens are asking us another question as well: 'Are you taking our concerns about this issue seriously?' We are talking about circular migration. Over recent decades, we have brought Turkish citizens into my own country and recruited them into the workforce. In the Czech Republic, we have the Vietnamese. Circular migration - in other words, these guest workers' return home - has not worked in these countries so far. Our citizens are asking: how do you intend to solve this problem? How does it all fit together?
We will also have to make it clear to citizens that we consider that migrants have a duty to integrate, just as Mr Lambrinidis has said, which means learning the language and making an effort to integrate. We will only generate citizens' understanding for a European migration policy - for legal immigration - if we make it clear that when it comes to illegal migration, illegal migrants will have to leave Europe. That is the only way to gain the public's endorsement of legal immigration.
The most important element in the report, in my view, is the clear commitment to Europe's citizens that we will leave quotas - in other words, the task of determining how many people enter the labour market - up to the Member States, just as before. That is where there is much more confidence among citizens.
I would like to thank our two rapporteurs, who have submitted a good report. On behalf of my group, the PPE-DE Group, let me say that we are pleased that our fellow Members from the left-wing parties in this House have also moved towards our position in many areas, notably on the issue of a robust policy on return, the issue of leaving quotas to national decision-making, and establishing effective border controls. For me, it is extremely gratifying that as the PPE-DE Group, we have been able to assert our position here.
(HU) Thank you, Mr President. Europe needs a common immigration policy. From Tampere to The Hague, from Claude Moraes and Patrick Gaubert, to today's two excellent reports and all the Commission communications in between - these have been the various stopping points en route where we have already been able to establish that strictness in immigration policy is not an asset in itself.
Our task is to coordinate and differentiate. We need to coordinate the complex phenomena that are factors in migration, including people migrating for economic reasons only, but also those who cross the border illegally. From these we need to differentiate asylum seekers, those who infiltrate in connection with criminal activities, and those who may perhaps have been pushed into illegal action by the authorities themselves.
Up to now, we the new Member States have been transit countries, but now we will also be destination countries and our responsibility will increase, as we too need fresh supplies of labour. It is not extra muscle power we need, however, or grey matter to exploit, but fresh labour for our labour market. This is why I welcome regulations that indicate the place of immigrants in our labour market situation. I also welcome the plan for common legislation and the instruments suggested in this common legislative plan.
Lastly, I would like to emphasise that cooperation with the countries of origin represents the real future with a human face, where legal and illegal immigration is not a decision that affects a whole lifetime, and does not mean fleeing one's country and one's home; rather, it is a temporary period in which the conditions for return must be established through understanding and integration. Thank you, Mr President.
(MT) Thank you, Mr President, Commissioner. The Frontex Agency is making a great effort, but I must say that we are still far from achieving the required results. Last July Frontex's mission in the Mediterranean led to the number of immigrants arriving in my country, Malta, being decreased by half when compared to July of the year before. Incredibly, in spite of this, the mission stopped at the end of July and in fact we saw the number of arrivals double in August compared with the previous year. This month Frontex's mission continued but we have still seen an increase compared with September of the previous year. What does all this mean, Mr President? It means, firstly, that we need to strengthen Frontex further and that is why this Parliament is committed to increasing Frontex's budget and not to decreasing it, as the Council is trying to do. This means that the Member States that promised Frontex so many boats, helicopters and aeroplanes are not honouring the promises they made and I expect both Frontex and the Commission to work with this Parliament to make the Member States honour their responsibility. This also means that there is a need for more work to be carried out so that third countries such as Libya cooperate with us in the immigration sector. However, this also means, Mr President, that there is still hypocrisy to be found in European immigration policy. Everyone agrees that the first priority should be to save the lives of people who are drowning in the Mediterranean. Very well, that is how it should be. However, when we ask, as Malta did, who will welcome the people that are saved from drowning, there is a profound silence.
(DE) Mr President, ladies and gentlemen, it is good that it has finally been recognised that it is not just about joint efforts to combat illegal migration but that comprehensive strategies are also required to manage and coordinate legal migration on a joint basis, especially in a Europe without borders. However, this cannot only be the task of the Home Affairs Ministers, who quickly reach agreement on measures to deal with illegal migrants; it is a task for the Ministers of Employment and Social Affairs as well.
I therefore welcome the initiative of the Council and Commission to involve the relevant specialised ministries, including our Vice-Chancellor, Mr Müntefering, for example. The fact is that legal migration always means immigration into the labour market and therefore into the social security systems as well.
However, we must also combat the causes of migration more intensively and the reasons prompting so many people to seek a remedy to their situation by fleeing from their desolate countries. We must create legal employment opportunities. The 'Blue Card' and circular migration are an initial step in the right direction.
I have one comment about Frontex as well: what some Member States are doing here is scandalous. The solidarity which is always demanded must apply to all EU countries, not just to a few, and the refugees must, in my view, be allocated among all the Member States according to a formula, which has yet to be decided. It cannot just be a matter for Malta or the Canary Islands or Greece. Ultimately, Frontex can only be as good as Member States permit.
I would like to made a peripheral comment on Frontex: Frontex always takes the names of its operations from Greek mythology; Nautilus is one example. However, one forthcoming operation is called Hydra. This seems to me to be in poor taste. In my view, the name of the operation should be changed, for anyone with any knowledge of Greek mythology knows what Hydra means.
(Applause)
- (ES) Mr President, I have want to make a few comments and highlight just a few statistics. According to Eurostat, 45% of foreigners entering the European continent chose to remain in Spain. Between 21 September and the early morning of 24 September, 595 sub-Saharan nationals arrived on Spanish beaches. Since the beginning of the year, 11 000 immigrants have reached the Canary Islands alone, and 9 000 of these since implementation of the Hera mission on 23 April.
Despite the Frontex, Hera, Hermes, Nautilus, Poseidon and Malta operations, figures show that mafias trafficking in human beings have the necessary means to dodge our control mechanisms and open up new sea routes. One example of this is the large number of immigrants reaching the coast of eastern Spain, or more than 4 000 immigrants from Sri Lanka and Pakistan waiting to be taken to Europe from the beaches of Guinea Conakry.
Priority must therefore be given to the missions aimed at identifying and arresting members of the mafias, and stepping up police and international cooperation through the establishment of joint investigation teams. Frontex must keep its missions in crisis areas on a permanent basis. It is essential that the Council push the European Border Patrols Network forward to enhance monitoring and surveillance tasks.
The EU as a whole must support and encourage cooperation agreements and information campaigns, not only on a linguistic and professional basis; the countries of origin and transit must also be made aware of the risks taken by immigrants and of their deaths.
Finally, there must be coordination of immigration policies at European level in order to prevent permissive laws and regularisation processes that have a 'call effect'. We must also encourage a generous and humanitarian asylum policy, and the necessary international protection.
I am finishing up now, Mr President: one cannot talk to the Council about 20% solidarity. Frontex supplies 80% for charter ships, aircraft, fuel, everything except for material depreciation. Therefore, the Council must encourage 20% solidarity, and refrain from using double-speak in a policy that affects the entire European Union.
(SV) Mr President, let me begin by thanking the rapporteurs for their very good work. I am pleased with the plans to make life harder for employers and private individuals who employ people illegally. Illegal employment, in domestic work and childcare for example, mostly involves women, often with an immigrant background. This affects not only the individuals concerned, but also social insurance and finance systems, and competition in the countries in question. I am also pleased that continued support will be available to combat human trafficking, especially involving women and children, which predominates. I am grateful for the support given to halving the number of victims within ten years with a view to eliminating the practice completely.
On the other hand, I am disappointed that I did not get support from the Conservative Group in the Committee on Civil Liberties, Justice and Home Affairs in helping women and children to break free and find a new life. Voting for Amendment 29 offers a new chance to support women and children so that they can remain in the EU or to help them return. Do this so that women can have a life - after people trafficking.
I am also pleased that we continue to say 'no' to refugee camps outside the EU. What I would warn against, however, is the labour force of economic migrants that we will get if we do not allow families, partners and children to accompany them. Then it will be mostly young men who come, which is not a good thing for any society in the EU.
We talk about the EU's borders. It is important that persons who engage in human trafficking, crime, drugs, arms dealing and money laundering should be kept outside, while at the same time people in need of protection are welcomed into a humane EU. They are the backbone of the EU and cannot be excluded from the EU's common future. Migration will be important, not just for us who live here now, but also for future generations, and we must achieve both global prosperity and our own prosperity.
(PT) Mr President-in-Office of the Council, Mr Vice-President of the Commission, ladies and gentlemen, today's debate is based on two reports which clearly represent two complementary approaches: the policy plan on legal migration and the priorities in the fight against illegal immigration. To favour one and forget the other would be a serious mistake. They are two sides of the same coin. Migration is nowadays a huge phenomenon. It is estimated that there are currently around 26 million migrants in the European Union, here both legally and illegally. Migration is a phenomenon which clearly has a European dimension, not only because each Member State per se cannot manage this effectively, but particularly because any change to the migration policy of one Member State can impact on the migration flows and their development in other Member States.
Mr Vice-President of the Commission, I obviously support the idea of the Blue Card and also the creation of a European immigration portal providing information, on a large scale, on the conditions and options for legal migration in the European Union. I welcome the strategy of abandoning the idea of a single directive, following a number of years of deadlock within the Council, and adopting a progressive method involving the presentation of four sectoral directives over the next three years. I would stress the need for a development aid policy involving the signing of agreements with third countries to effectively manage migration. Cooperation with the countries of origin is essential in the fight against human trafficking and illegal employment.
Finally, Mr President, we must also guarantee border control and the use of available resources such as Frontex and RABITs (Rapid Border Intervention Teams), which must have access to the resources needed for their work.
(PL) Migration is not only a problem for southern Europe. It also affects the Union as a whole, including my country, Poland, which lies in the north-east of the continent.
Poland's eastern border is the Union's longest land border, and we are responsible for its security. In addition, Frontex, of which so much is expected, is based in Warsaw. We allocated certain duties and responsibilities to Frontex, and we should therefore also ensure it has the necessary tools and resources at its disposal, so it is able to take action and protect our borders effectively.
Almost three million of my compatriots have left Poland in recent years. They have travelled to other Member States of the Union, taking advantage of the principles of the common market. We have, however, also received thousands of individuals from the Far East, for example from Korea and Vietnam. People have, of course, also arrived from Ukraine and Belarus. We need these new arrivals. They are helping to build Poland.
That is why I welcome the reports by Mrs Grüber and Mr Moreno Sánchez, especially the report on immigration policy, because its premises civilise immigration by creating channels for legal immigration. The two reports complement each other very well. Taken together with the proposal for a directive providing for criminal sanctions against employers of illegal immigrants that the Committee on Civil Liberties, Justice and Home Affairs is currently working on, they represent a sound legal basis for the Union's immigration policy. I am glad Parliament is playing such a mayor role in this regard.
I should like to add a final comment. Immigration should not be seen as a problem. We should perceive it instead as an opportunity for ageing Europe! We should take advantage of the energy and enthusiasm of the people who come to us legally, and involve them in the creation of new nations and our common Europe!
(PL) Mr President, it is worth considering where the emphasis lies in the report on illegal immigration. The report focuses mainly on the Mediterranean Basin. It also expresses undue confidence in Community action instruments.
We are all aware that responsibility for border controls rests with the Member States. In this regard, however, much still depends on the preparedness of specific services of the Member State concerned, despite references to the principle of subsidiarity and the existence of Frontex.
The situation along the south-eastern land border also calls for attention, financial resources and common action, even though it is not currently a major route for illegal immigration.
In addition, enlargement of the Schengen area may exacerbate the problems related to migration. That is why Union policy on legal migration is such an important issue. In order to be able to manage legal economic migration, however, we must first deal with harnessing the potential and mobility of the workforce within the Union.
The existence of transitional periods for opening up labour markets to citizens of the new Member States, and of selective lifting of these arrangements by opening the labour markets only to highly skilled workers seriously disrupts all moves towards a Community migration policy for citizens of third countries.
The cultural and geographic factors involved in legal migration are also significant. On the basis of their geographical location, cultural and linguistic similarities, Member States are obviously more inclined to adopt a migration policy in relation to specific third countries. I refer to those countries whose citizens find it easiest to integrate with European culture and values on account of proximity and acquaintance, if only of the language concerned. That type of legal migration therefore has double added value.
- (ES) Mr President, ladies and gentlemen, the Mediterranean is the world's most unequal border. In economic terms and in terms of income, the tremendous difference between the two sides produces a flow of people that cannot be controlled solely by police forces.
In the summer of 2006 I had the opportunity to congratulate Commissioner Frattini because he and some Spanish fishermen saved Europe's honour by rescuing a group of people adrift at sea, and we then witnessed a disgraceful trade-off process as to what we ought to do with them. One year on, Commissioner, are we in a better position to deal with this problem?
We are moving forward very slowly indeed, and our rate of progress is incompatible with the gravity of the problem that lies before us. It is a problem that we will be unable to solve without further development in the countries of origin. We must get that into our heads. We will not be able to solve the problem without development in the countries of origin because, although we need a large number of immigrants, we cannot cope with the entire demographic excess of sub-Saharan Africa.
Moreover, what is happening here is the terrible combination of hunger on one side and TV satellite dishes on the other. The empty bowl in the kitchen and the satellite dish laden with expectations constitute the best possible breeding ground for illegal immigration, which we can only control by contributing to the development of the countries of origin and preventing the real 'call effect': illegal employment.
(Applause)
Mr President, the topic we are discussing today is undoubtedly one of the utmost importance to Europe and one where each Member State faces different challenges. For this very reason, whether we are dealing with illegal or legal migration, we must not go down the path of a one-size-fits-all approach. Migration matters must remain a sovereign right of each Member State.
However, I am in favour of greater cooperation between Member States where common ground can be identified and where it can work for the benefit of all. And, like other speakers, I would particularly like to focus the House's attention on the Frontex system, where we have recently released a further EUR 12 million to this organisation.
From the outset the system has suffered as a result of Member States who have pledged resources but who are not honouring their commitments. If this project is going to be a success we must ensure that these promised resources are made available to the operation as and when needed.
However, this is only one tool in the struggle to stop illegal immigration. We must look at new and innovative solutions at the very source where migrants start their journey. We need to look at targeted campaigns in the states of origin, making it clear that Europe is not an open door. Most of all, we must also target people traffickers.
The other side of this coin means our Member States having effective repatriation policies to deter those who both seek and organise illegal migration.
So finally can I sum up by saying that it is cooperation, not regulation, that is needed between Member States. A one-size-fits-all approach cannot solve the problems of immigration, and we must not fall into the trap of thinking that 'more Europe' is the solution.
- (MT) Mr President, it is true that in the past months the continuous commitment of Commissioner Frattini together with the priority that is being given by the Portuguese Presidency is producing some results, notwithstanding the formidable bureaucracy and the tangible lack of solidarity in some aspects, which delayed the efficacy of a number of initiatives. However, this tragic issue deserves a common European policy that urgently addresses fundamental 'issues', including: the adoption of 'burden-sharing' policies between all the Member States, the revision of Dublin II as proposed in paragraph 18 of the Sánchez report, adequate financial support or support of another kind, including capital provision for infrastructure projects, as well as an assessment of the viability, or otherwise, of developing centres such as job centres in countries of origin and transit, the development of a realistic return policy, the implementation of timely integration policy and the fight against organised crime involving trafficking in people, as well as xenophobia and racism. Unfortunately we do not have a European agency based in the Mediterranean to develop this common policy on immigration and asylum. Frontex can never fulfil the role if its terms of reference do not change substantially. Finally, Mr President, I would like to thank the two rapporteurs who showed us in concrete terms how backward the Union is in this respect. They addressed the rights and dignity of the immigrants that are frequently the victims of political repression, poverty and organised crime, as well as the difficulties faced by small Member States such as Malta that carry a disproportionate weight, frequently without any real solidarity.
(CS) Ladies and gentlemen, Europe is facing two challenges. On the one hand we see ageing and a demographic decline. On the other hand hundreds of thousands, even millions of people from developing countries, anxious to enter either legally or illegally, are knocking on the southern and eastern gates of the Union. This challenge has to be addressed in the European Union through joint efforts: no country, regardless of how big it is, can solve this on its own.
I therefore welcome the Commission's efforts to seek and propose joint solutions, such as using Frontex to prevent illegal migration. Another example is managing legal immigration through the Blue Card system or through cooperative agreements with the countries of origin. I also welcome today's repeated appeal by Commissioner Frattini to those countries of the European Union that have not yet opened up their labour markets to their fellow citizens from the new Member States to do so as soon as possible.
President-in-Office of the Council. - (PT) Mr President, ladies and gentlemen, I will be brief. This was certainly one of the fullest, most detailed and all-encompassing debates that I have had the honour of chairing, attending and participating in within the Council and this Parliament. It was a debate in which I noted and from which I have naturally taken various suggestions, advice and proposals which in my opinion are extremely important and essential to the work that we must do in the future.
In light of all this, I feel that I can legitimately conclude that the European Union has a coherent and comprehensive strategy for tackling the issues of migration and that it is well on the way to implementing policies which will give physical and practical form to this strategy. Of course there will be some hesitations, some doubts certainly and also of course the need to be a bit more ambitious but, I must stress, everything will be balanced within the context in which we live and according to the difficulties facing us. I feel that we are on the right road and that we can, and must, move forward with determination to implement a truly global approach to migration.
In our opinion, two essential words form the basis of this policy, humanity and solidarity: humanity because this policy is based on the people and is aimed at the people. This issue of humanity cannot be and is never forgotten by the presidency. As has been said, we are talking about people who, by seeking to enter our societies, are legitimately striving for a better life for themselves and for their families. This is a human desire and wish that we must fully respect. The other essential word is solidarity because, as has been said, this is not an issue or a problem that can be solved by only one Member State, or even by two or three. It is a problem that affects everyone and that therefore has and must have a joint response. Fortunately, we believe that there is an increasingly apparent awareness of the need to bring together these two concepts - humanity and solidarity - when defining and implementing European migration policies.
We have already set up a joint instrument for fighting illegal immigration, an agency known as Frontex, which has been in existence for two years. Over this period it has been taking its first steps and, in our opinion, despite some difficulties, has acquitted itself well. Clearly we must increase our efforts to equip it with the instruments needed so that it can achieve the purpose for which it was created more effectively, quickly and accurately. However, we consider that this collective instrument has so far given a good indication that its creation was necessary and right.
In the context of legal migration, mention has very rightly been made here today of the need to increase our dialogue with third countries, specifically those countries which are the source of migration flows. This dialogue is absolutely fundamental and, as has been said, I fully agree that, without considering, analysing and in some way attacking the causes which, in these countries of origin, are at the root of these migration flows, we will never be able to find a permanent solution to this problem.
We have stepped up dialogue in this area with Africa and we hope that at the next Europe-Africa summit very important results may be achieved, and ultimately legal migration, in the context of migration and dialogue on migration with the countries of origin. The Portuguese Presidency has put legal migration high among the action priorities of its agenda for its six-month term. The Commission has also been active in this area and has tabled proposals we regard as very interesting. These will be discussed during our presidency, when we hope, as I have said, to be able to make significant progress.
To sum up, despite the difficulties, despite the tough problems that we must face, we feel that we are on the right road. Here and there perhaps, we must be a bit more ambitious. Here and there perhaps, we must be a bit quicker, but I feel that no one of good faith can deny that a great deal has been done in recent years.
Of course the Council welcomes and encourages this debate with the European Parliament. The issue of codecision and the Reform Treaty was raised here today. As you know, the Reform Treaty has its roots in a mandate that was approved by the European Council and therefore by all the Member States. Decisions of this type must be taken by all the Member States, not just the presidency of course. In any event, I believe that the Reform Treaty, like the Constitutional Treaty, takes extremely important steps towards extending the codecision process to many legislative initiatives within the EU.
Vice-President of the Commission. - (IT) Mr President, ladies and gentlemen, I too am grateful to everyone who has spoken in this extremely important debate. I believe that Europe must be truly united in its approach to this global phenomenon which involves millions of children, women and men and affects all continents.
First of all, it has been said - and I agree - that we must combat unlawful conduct by taking action against traffickers and those who exploit illegal immigrants, and by means of a repatriation policy that is both credible and fully respectful of individual rights, of the dignity of every human being. The European Union has already undertaken some repatriation activities and may continue to do so. I would recall that repatriation initiatives are often delegated to the Office of the UN High Commissioner for Refugees, so as to ensure maximum transparency in our respect for human rights.
I believe that a European policy has to link aid, respect for human rights, trade policy with Africa and immigration. I very much agree with Mr Watson's wise words about those countries: 'we take their goods or we take their people'. We must reflect on this, especially because the strategy must be a global one and cannot exclude trade relations or our policy of development aid to Africa.
External border controls are also vital. Some of you have referred to them; some have expressed doubts. I believe that Frontex deserves support. It deserves support because, as happened this summer, not only have human lives been saved that would otherwise have been lost, but the Frontex officials have arrested a large number of people: 400 people, members of trafficking organisations, have been caught and handed over to the authorities. This is a large number because it relates only to the past summer.
I therefore hope that this House will recognise the need to give Frontex additional resources in the 2008 budget. I know there is an amendment seeking to freeze as much as 30% of Frontex's operating costs with immediate effect. I do hope this proposal will be reconsidered and that the budget will instead be increased, subject to monitoring and a fully responsible attitude to expenditure.
There have of course been many references to economic migration. The detailed proposal I shall make about a European work permit certainly does not mean that we will decide in Brussels how many immigrants are needed in each country. That will remain the responsibility of each country's national government and national market, so I wish to reassure all those who have questions or concerns about this. In other words, each Member State will be free to decide how many of each category of non-Community workers it needs. However, ladies and gentlemen, one thing Member States will not be able to do is to say 'we do not need any at all' and then carry on tolerating illegal immigration and the exploitation of undeclared employment. That is not possible because there will be European rules.
Immigration naturally brings us to a universal value, which some of you have mentioned: mobility among peoples. I believe that there are opportunities, but also rights. Rights are always accompanied by duties. A policy relating to rights but not duties would be unthinkable. We cannot and would not wish to impose our European laws or funding on anyone else unless our counterparts agree. This is something we must make crystal clear: our idea, our policy, is partnership. It is that of a large-scale pact with the countries from which immigrants come and through which they transit.
Such a pact should include - and this is a key component - total respect on our territory for our laws, for fundamental rights and for our most absolute and universal values: life, the dignity of every woman and every man, respect for the individual. This brings me to integration.
Integrating immigrants means showing respect for their background and religion, because they are a source of enrichment for every one of us, but it also entails respect from them for our traditions, our background, our culture and our religion. That is why, as I see it, integration means participation.
Quite frankly, we cannot integrate by law those who do not wish to integrate, those who are not prepared to move forward, those who think that Europe can still tolerate forced marriages or polygamy. Such things are not acceptable because we have our laws and our universal values.
This, then, means education, it means language-learning, it means vocational training, and it means regular employment and the rejection of anything unlawful. It means taking a firm stance on unlawfulness. Someone expressed this thought, with which I particularly agree: immigrants who commit crimes are the worst enemies of honest immigrants who work and earn their living normally.
The reason is that we have to explain this policy to our citizens who are full of concern: they should not be afraid of immigration as such, but of those who commit crimes. It is our duty to ensure that people who commit crimes are punished, because otherwise we do not draw a distinction for our citizens and we fail to address this fear, this concern which then turns into racism and becomes xenophobia, a dreadful but growing phenomenon within the European Union.
To conclude, Mr President, politicians have to make choices. I believe that our choice must be to establish a global pact of rights and duties among equals, among counterparts. There should not be one side laying down conditions and the other accepting them; nor should anything be imposed on us that we find unacceptable. This is what is needed because we are talking about the dignity and rights of human beings. We are talking neither about an economic remedy nor about a bureaucratic remedy.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
(The sitting was suspended at 11.45 a.m. and resumed at 12.00 noon)
Written statements (Rule 142)
in writing. - (PL) Illegal immigration is a somewhat paradoxical notion. I grew up under a political system in which certain terms were deemed to be a priori positive or negative by those in power and their propaganda. For instance, international was classed as positive but cosmopolitan as negative. We must guard against falling into a similar semantic trap. Since xenophobia is bad, one can hardly consider that it is a very good thing for a country or the European Union to protect itself against illegal immigration. It is surely more of a necessary evil.
I saw the words 'Nobody is illegal' painted on a wall in my home town of Poznań. It is sometimes worth pausing to consider whether a human being can actually be illegal. It is not only on the Atlantic and the Mediterranean that people put their lives at risk attempting to cross the Union's borders. Last week a Chechen woman and her three young daughters died on the border between Ukraine and Poland. They were fleeing from the tragedy that has befallen their homeland. It is hardly surprising that people are trying to escape from Chechnya, and are even prepared to risk their lives to do so.
The presence of several million immigrants in Europe, who entered the Union illegally, is a very real problem. As we strive to resolve it, however, we must keep in mind the universal values that underpin European integration. We must also remember that immigration itself is not a negative phenomenon, for the very simple reason that no human being is a negative phenomenon.
in writing. - (HU) Ladies and gentlemen, Mr President, 85% of unskilled immigrants from the developing world live in the European Union and only 5% go the USA, while a mere 5% of highly skilled immigrants arrive in the countries of the old continent, and more than half are snatched up by the US economy. I am delighted that Mrs Gruber's report seeks, among other things, to halt and reverse this process.
I think we must find ways of attracting highly skilled labour, but at the same time we must also prevent the 'brain drain' from developing countries. The term 'highly skilled labour' should therefore be defined and common criteria for training should be standardised and established within the European Union.
This time I do not support the Commission in its application of the principle of 'the more the merrier', and I agree that the five directives should merged. Less bureaucracy will also prove more attractive to skilled workers.
Prior to drafting the directive(s) I suggest that an initial impact assessment should be carried out that also takes social factors into account. This assessment could help to ensure that by representing the real interests of citizens, the legislation being devised will save the European Union millions of euros.
The proposal by Mr Frattini concerning the introduction of packages of legal-entry quotas could, I think, facilitate a reduction of illegal migration within the European Union, but it could also result in more effective control over illegal migration in third countries.
Instead of the EU green card proposed in the report, I believe the new blue card scheme is more likely to succeed in achieving what we hope for concerning legal immigration.